Title: From Benjamin Franklin to Deborah Franklin, 24 March 1762
From: Franklin, Benjamin
To: Franklin, Deborah


My dear Child,
London, March 24. 1762
I condole with you most sincerely on the Death of our good Mother; being extreamly sensible of the Distress and Affliction it must have thrown you into. Your Comfort will be, that no Care was wanting on your Part towards her, and that she had lived as long as this Life could afford her any rational Enjoyment. ’Tis, I am sure, a Satisfaction to me, that I cannot charge myself with having ever fail’d in one Instance of Duty and Respect to her during the many Years that she call’d me Son. The Circumstances attending her Death were indeed unhappy in some Respects; but something must bring us all to our End, and few of us shall see her Length of Days. My Love to Brother John Read and Sister, and Cousin Debby, and young Cousin Johnny Read, and let them all know, that I sympathise with them all affectionately.
This I write in haste, Mr. Beatty having just call’d on me to let me know that he is about to set out for Portsmouth, in order to sail for America. I am finishing all Business here in order for my Return, which will either be in the Virginia Fleet, or by the Packet of May next, I am not yet determined which. I pray God grant us a happy Meeting.
We are all well, and Billy presents his Duty. Mr. Strahan has receiv’d your Letter; and wonders he has not been able to persuade you to come over: Mrs. Stevenson desires her Compliments. She expected Sally would have answer’d her Daughter’s Letter that went with the Gold Needle. I have receiv’d yours by the last Pacquet, and one from our Friend Mr. Hughes. I will try to write a Line to him, if I have Time. If not please to tell him, I will do all I can to serve him in his Affair. Acquaint Mr Charles Norris, that I send him a Gardner in Bolitho. The Particulars of your Letters I shall answer in the same Ship. Tell Sally and Cousin Johnny that I receiv’d their Letters also.
I can now only add, that I am as ever My dear Debby Your affectionate Husband
B Franklin
